Case 2:18-cv-00069-RAJ-DEM Document 271-4 Filed 07/26/21 Page 1 of 24 PageID# 9423




                              EXHIBIT 4
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 1 ofPage
                                                   Filed 07/26/21     15 2 of 24Total Pages:(1
                                                                                PageID#  9424 of 23)




                                           No. 21-1533
                           IN THE UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                    Latasha Holloway, et al.,
                                        Plaintiffs-Appellees,
                                                 v.
                                  City of Virginia Beach, et al.,
                                       Defendants-Appellants.

                        On Appeal from the United States District Court
                             For the Eastern District of Virginia
                                   Case No. 2:18-cv-00069
                            The Honorable Raymond A. Jackson

            Reply Brief in Support of Appellants’ Emergency Motion for a Stay of
                                 Injunction Pending Appeal

          Mark D. Stiles                           Katherine L. McKnight
             Virginia Beach City Attorney          Richard B. Raile
          Christopher S. Boynton                   BAKER & HOSTETLER LLP
             Deputy City Attorney                  1050 Connecticut Ave., N.W.,
          Gerald L. Harris                            Suite 1100
             Senior City Attorney                  Washington, D.C. 20036
          Joseph M. Kurt                           T: (202) 861-1618
             Assistant City Attorney               F: (202) 861-1783
          OFFICE OF THE CITY ATTORNEY              kmcknight@bakerlaw.com
          Municipal Center, Building One,
             Room 260                              Patrick T. Lewis
          2401 Courthouse Drive                    BAKER & HOSTETLER LLP
          Virginia Beach, Virginia 23456           Key Tower, 127 Public Square
                                                     Suite 2000
          Erika Dackin Prouty                      Cleveland, OH 44114
          BAKER & HOSTETLER LLP
          200 Civic Center Drive
             Suite 1200
          Columbus, OH 43215                       Counsel for Defendants-Appellants
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 2 ofPage
                                                   Filed 07/26/21     15 3 of 24Total Pages:(2
                                                                                PageID#  9425 of 23)




                         CORPORATE DISCLOSURE STATEMENT
               Defendants-Appellants are the City of Virginia Beach; the Virginia Beach

         City Council; Donna Patterson, in her official capacity as General Registrar of
         the City of Virginia Beach; Robert Dyer, in his official capacity as the Mayor of
         Virginia Beach; James Wood, in his official capacity as Vice Mayor of Virginia
         Beach; Patrick Duhaney, in his official capacity as City Manager of Virginia
         Beach; and Michael Berlucchi, Barbara Henley, Louis Jones, John Moss, Aaron
         Rouse, Guy Tower, Rosemary Wilson, and Sabrina Wooten, in their official
         capacities as members of the Virginia Beach City Council.
               None of the Defendants-Appellants are a publicly held corporation or
         other publicly held entity, and no publicly owned parent corporation owns any
         stock in any of the Defendants–Appellants. There is no publicly held corporation
         or other publicly held entity that has a direct financial interest in the outcome of
         the litigation. Defendants–Appellants are not trade associations. This case does
         not arise out of a bankruptcy proceeding.




                                                  i
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 3 ofPage
                                                   Filed 07/26/21     15 4 of 24Total Pages:(3
                                                                                PageID#  9426 of 23)




                                          STATEMENT
               Plaintiffs told this Court they do not oppose a “stay” to permit a

         November 2021 special election. CA4.Dkt.28 at 1. Then, this Court granted
         Plaintiffs’ motion to hold this appeal in abeyance, over the City’s objection. That
         was a “strategic waiver,” June Med. Servs. L. L. C. v. Russo, 140 S. Ct. 2103, 2120
         (2020), as Plaintiffs knew the resignation of Ms. Abbott threatened irreparable
         harm to the City and defeated their argument that abeyance would not harm the
         City. That representation binds them. “A party who identifies an issue, and then

         explicitly withdraws it, has waived the issue.” United States v. Robinson, 744 F.3d
         293, 298 (4th Cir. 2014) (citation omitted).
               To justify this turn-about, Plaintiffs seize upon an innocent and
         immaterial error the City made in briefing below1 about the term-length limits


         1
           The City was operating under exigent circumstances (by state law it had 15
         days to seek a writ of election in state court) to ascertain the impact of the
         vacancy in this highly unusual situation, assess the City’s obligations, and seek
         relief on an expedited basis. The error was inadvertent and understandable. The
         relevant state law contemplates that an interim council appointment should
         serve only until an elected representative takes office (see Va. Code § 24.2-
         228(A)), and the special election for that representative should occur no later
         than the next general election, Va. Code § 24.2-226(A). What was unclear, and
         not contemplated by state law, is what happens when that special election does
         not occur as mandated by statute. The City now concludes that because the text
         of § 24.2-228(A) provides that “the person so appointed shall hold office only
         until the qualified voters fill the vacancy by special election pursuant to § 24.2-
         682,” that no election may occur as required by § 24.2-226 means that the
         appointed representative may continue to serve. Such a conclusion conflicts with
         the apparent intent of the General Assembly, but gives effect to the statutory
         text. In no event were the statements made in prior briefing intended to
         misrepresent the law.

                                                 1
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 4 ofPage
                                                   Filed 07/26/21     15 5 of 24Total Pages:(4
                                                                                PageID#  9427 of 23)




         of an interim appointed council member, saying the error “induced Plaintiffs’
         conditional non-opposition to a modification of the injunction.” Opp. 1. That

         cannot be right. Plaintiffs declared their non-opposition to this Court before
         receiving the motion they say induced their position. The letter stated Plaintiffs’
         non-opposition to “a motion the City has yet to file.” CA4.Dkt.28 at 1. That was
         correct. See id. (filed 6:57 PM); Dist.Ct.Dkt.262 (filed 7:34pm). The
         correspondence of counsel also reflects that the City made no representation
         about the term of an appointed interim member prior to Plaintiffs’ non-

         opposition to “stay.” Ex.1 (correspondence of counsel, without reference to the
         term of an interim appointed member, culminating in representation “Plaintiffs
         do not oppose a limited stay….”). Plaintiffs cannot credibly claim inducement
         by a document they had not seen with respect to a “modification” (their emphasis)
         that was not even the subject of their non-opposition.2
               Nor is any of this material (except in confirming waiver). First, the City
         preserved an independent irreparable-harm argument below, namely that
         enjoining the election is itself irreparable harm. Second, Plaintiffs have failed to
         show that an appointed Council representative is superior to an elected one—a

         position that is jarringly at odds with basic notions of representative democracy
         and the plain intent of state law requiring that the vacancy be filled by a special
         election at the next available general election.


         2
          Nor could Plaintiffs’ change in position have been caused by footnote 4 in the
         City’s motion in this Court. Plaintiffs represented opposition before they saw it.
         See Ex.2.

                                                  2
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 5 ofPage
                                                   Filed 07/26/21     15 6 of 24Total Pages:(5
                                                                                PageID#  9428 of 23)




                                           ARGUMENT
         I.    The Court Should Grant a Partial Stay

               A.     Irreparable Harm
               Plaintiffs’ arguments on the irreparable-harm element lack merit.
               1.     The City argued below that “‘[t]he [State’s] inability to enforce its
         duly enacted plans clearly inflicts irreparable harm on the State.’”
         Dist.Ct.Dkt.262 at 8 (quoting Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018)).
         That is the City’s argument in this motion. Mot. 10 (quoting Abbott, 138 S. Ct.

         at 2324 & n.17). Plaintiffs are wrong to contend that “[t]he City proffered one
         purported harm in its district court briefing,” that “‘[t]he injunction, if left
         unchanged, would forbid the City from filling a vacancy…after the November
         2, 2021 election.’” Opp. 5. The City argued below that this harm “compounded”
         the first harm. Dist.Ct.Dkt.262 at 8. The City’s position is preserved. See Yee v.
         Escondido, 503 U.S. 519, 534 (1992) (“[P]arties are not limited to the precise
         arguments they made below.”).
               2.     Plaintiffs are equally wrong to contend that “the ‘representational’
         harm the City newly proffers is not irreparable harm to the City. Rather, it is
         relevant to the public interest factor.” Opp. 6. Plaintiffs fail even to cite Abbott,
         which holds that an injunction forbidding elections under a state’s redistricting
         plan “would seriously and irreparably harm the State.” 138 S. Ct. at 2324.
         Plaintiffs cite a Ninth Circuit opinion for the proposition that the “effect on
         voters is public interest consideration, not irreparable harm consideration,”
         Opp. 7, but that case says the opposite: the “hardship falls not only upon the

                                                  3
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 6 ofPage
                                                   Filed 07/26/21     15 7 of 24Total Pages:(6
                                                                                PageID#  9429 of 23)




         putative defendant, the California Secretary of State, but on all the citizens of
         California, because this case concerns a statewide election.” Sw. Voter

         Registration Educ. Project v. Shelley, 344 F.3d 914, 919 (9th Cir. 2003) (emphasis
         added).
               3.    Plaintiffs devote much bluster to the City’s correction of its
         statement below concerning the vacancy appointment length. Mot. 14 n.4.
         Although the City regrets this error, it does not provide the excuse for Plaintiffs
         to ignore the law and facts before the Court and their own prior non-opposition

         to a stay. Plaintiffs had not received any statements from Defendants regarding
         the temporal limits of the appointment before they announced their non-
         opposition to this Court. Ex.1 (e-mail chain). Their claim (e.g., Opp. 3) that they
         took that position in reliance on the City is inexplicable. See Wood v. Milyard,
         566 U.S. 463, 474 (2012) (applying waiver doctrine). And the error was as to a
         question of law on which Plaintiffs’ counsel, themselves accomplished election
         lawyers, were equally capable to judge.3
               Besides, none of this is material. As to irreparable harm, although it
         appears that the Virginia Code’s strict text permits an appointed member to serve

         indefinitely, that is not what it contemplates. Read in pari materia, the relevant
         statutes together (Va. Code §§ 24.2-226 and 228) structure a process that limits


         3
          Plaintiffs suggest the City understood its error by July 13, but their transcript
         shows the City’s understanding at that point “depend[ed] on what the [district]
         court may say.” Opp. 3 n.2 (citation omitted). At most, the cited portions of the
         Council record demonstrate that the City was struggling to determine the effect
         of being unable to hold a special election.

                                                 4
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 7 ofPage
                                                   Filed 07/26/21     15 8 of 24Total Pages:(7
                                                                                PageID#  9430 of 23)




         the term of the interim appointee and permits the people to elect their
         representative at the earliest possible opportunity after a vacancy occurs. An

         election “shall” occur no later than “the date of the next general election.” 4 Va.
         Code § 24.2-226(A). Under the injunction, an appointed officer will be acting
         without the imprimatur of a popular election for approximately a year and a
         half. That was not the policy judgment the General Assembly made in enacting
         these statutes and favoring elections over appointments, the norm in a
         representative democracy.

               Buried in Plaintiffs’ rhetoric is their troubling position that an appointed
         representative is as good as an elected one, which is hard to square with their
         claim under the Voting Rights Act. While Plaintiffs fear an elected representative
         might be “adverse to their interests” (Opp. 11), they do not explain how an
         appointed one is better. Under the appointment regime, the Council members
         they contend were elected under an unlawful at-large scheme would make the
         appointment. That appointment would occur without any popular vote. That
         intrusion into City affairs irreparably harms the City.




         4
           For this reason, Plaintiffs err in suggesting the special election, without an
         injunction, would be in November 2022. Opp. 7-8. A special election “shall…be
         held on the date of the next general election in November,” which is November
         2021. Va. Code § 24.2-226(A). There is no qualifier in the statute limiting the
         “general election” to mean “the general election for city council elections.” Opp. 7.

                                                  5
USCA4 Appeal:
    Case      21-1533   Doc: 33-1 Document
         2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                           271-4             Pg: 8 ofPage
                                                   Filed 07/26/21     15 9 of 24Total Pages:(8
                                                                                PageID#  9431 of 23)




               B.    Harm to Plaintiffs
               Plaintiffs’ argument that they “face a risk of harm from a stay” is waived.

         Opp. 8. They directly addressed this argument in their letter to this Court:

                     That [November 2021 special] election, depending
                     upon the residency of the prevailing candidate, may
                     have no bearing on the district court’s remedial plan.
                     To the extent the winning candidate ends up residing in
                     a Section 2 remedial district, Plaintiffs may seek an
                     additional special election in November 2022 to permit
                     minority voters the opportunity to elect their candidate
                     of choice (the term otherwise ends in 2024). But that
                     issue is not ripe at this time….
         CA4.Dkt.28 at 1 (emphasis added). Plaintiffs raised the issue and waived any
         argument as unripe. Wood, 566 U.S. at 474.
               Nor is there any colorable argument that circumstances have changed to
         justify this reversal. Plaintiffs have always been in a position to make a judgment
         concerning their own interests, and it is not true that “Plaintiffs believed the
         City’s representation that without a special election the Council would be short-
         staffed and vulnerable to tie votes” before expressing their non-opposition.
         Opp.12. As shown, Plaintiffs expressed their non-opposition before they
         received any such representation.
               Moreover, Plaintiffs admitted that a special election would only harm
         them in the unlikely event that the district court adopts a remedial plan placing
         the winner of the special election within a majority-minority district, and the

         district court refuses to address the situation. Opp. 8-12. This highly unlikely




                                                 6
USCA4 Appeal:
   Case       21-1533  Doc: 33-1 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 9 of
                                                 Filed 07/26/21     15 10 of 24Total
                                                                 Page                Pages:(9
                                                                                PageID#  9432of 23)




        scenario does not outweigh the recognized irreparable harm to the City in being
        denied the opportunity to conduct an election. 5

               C.     Likelihood of Success
               Plaintiffs do not, and cannot, deny that the principal question in this
         appeal is subject to a live circuit split destined for resolution in the Supreme

         Court.
               1.     Plaintiffs misconstrue the question at hand, positing that “the City
         contends that Section 2 of the Voting Rights Act permits discrimination when
         racial minority groups must join together in a coalition to constitute a majority
         of a single-member district.” Opp. 12. But purposeful discrimination is not an
         issue in this case, because Plaintiffs have solely relied on the Section 2 results test.

         See Brnovich v. Democratic Nat’l Comm., 141 S. Ct. 2321, 2332 (2021). This case
         therefore turns on the “issue of vote dilution”—i.e., whether the at-large system
         has the effect of diluting the votes of a class recognized under Section 2. Id. at
         2332-33. Stated differently, the question is whether dilution is experienced “on
         account of race or color.” 52 U.S.C. § 10301(a).
               In turn, because “[a]ny claim that the voting strength of a minority group
         has been ‘diluted’ must be measured against some reasonable benchmark of
         ‘undiluted’ minority voting strength,” members of such a group must establish
         “the potential to elect a candidate on the strength of their own ballots”—i.e., show



         Because Plaintiffs misconstrue both the harms to the City and voters and to
         5

        Plaintiffs and other “minority” voters, their public-interest argument (Opp. 20-
        21) fails.

                                                    7
USCA4 Appeal:
   Case       21-1533  Doc: 33-1 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 10Page
                                                 Filed 07/26/21   of 1511 of 24
                                                                             Total Pages:(10
                                                                                PageID# 9433of 23)




        that “they can form a majority of the voters in some single-member district.”
        Hall v. Virginia, 385 F.3d 421, 428-29 (4th Cir. 2004). This case questions

        whether “their own ballots” can extend to members of multiple classes under
        Section 2. The statute answers that question in the negative. CA4.Dkt.20 at 26-
        34.
               Plaintiffs’ sole statutory rejoinder—that “nothing in the statute requires
        every member of such a ‘class’ to share the same race,” Opp. 15—misreads the
        text, which (1) treats each minority group as a separate “class” and (2) utilizes

        the singular in defining vote dilution. CA4.Dkt.20 at 28-29. Moreover, Plaintiffs’
        arguments regarding Hall and Bartlett v. Strickland, 556 U.S. 1 (2009),
        misconstrue the role of Supreme Court precedent. Although the holdings of
        those cases address cross-over claims, their “reasoning” binds this Court.
        Langham-Hill Petroleum Inc. v. S. Fuels Co., 813 F.2d 1327, 1331 (4th Cir. 1987);
        United States v. Davis, 690 F.3d 226, 256 n.34 (4th Cir. 2012); cf. McCoy v.
        Massachusetts Inst. of Tech., 950 F.2d 13, 19 (1st Cir. 1991) (“If lower courts felt
        free to limit Supreme Court opinions precisely to the facts of each case, then our
        system of jurisprudence would be in shambles, with litigants, lawyers, and
        legislatures left to grope aimlessly for some semblance of reliable guidance.”).
               2.    Plaintiffs’ position on cohesion is equally meritless and enjoys no
        circuit’s support. Plaintiffs invoke the clear-error standard of Rule 52, but as the
        City explained (Mot. 7-9), the issue on appeal concerns the legal standard of
        cohesion. The district court aggregated voting estimates as applied to all three
        groups of the putative coalition, but the Fifth Circuit has required a showing as

                                                 8
USCA4 Appeal:
   Case       21-1533  Doc: 33-1 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 11Page
                                                 Filed 07/26/21   of 1512 of 24
                                                                             Total Pages:(11
                                                                                PageID# 9434of 23)




        to each group and all together. Brewer v. Ham, 876 F.2d 448, 453 (5th Cir. 1989).
        That is a question of law, not fact. And, if a coalition claim is cognizable, the

        Fifth Circuit is right in setting that requirement. Using aggregation, a plaintiff
        could as easily show that registered Democrats and Republicans in a jurisdiction
        like Washington, DC, are all cohesive around Democratic candidates—given
        the relative size disparities in these groups in those jurisdictions. (A similar
        showing could be made the other way in heavily Republican jurisdictions.) That,
        of course, makes no sense. Instead, one must analyze each group on its own.

        That is what Brewer holds, that is what the court below failed to do, the evidence
        Plaintiffs recite fails to address voting preferences under the correct standard,
        and the evidence below established that misattribution is occurring. See
        CA4.Dkt.20 at 35-39.
        II.    The Court Should Vacate the Abeyance
               The City has a strong basis to seek reconsideration of the abeyance ruling,
        which threatens to exacerbate irreparable harm on the City that is now well
        underway. A fundamental change in circumstances entitles a party to seek
        reconsideration—even “one week” later. Opp. 4. Here, Plaintiffs posited their
        non-opposition to a stay in support of their abeyance motion, and the Court
        granted that motion just a few days later. Then, the stay was denied. Now,
        Plaintiffs rescinded their non-opposition. That is not the factual scenario that
        confronted the Court when it granted their motion.
               In response, Plaintiffs err, this time contending that “[t]he purpose of
        delaying the City’s appeal is to give this Court the opportunity to consider a

                                                9
USCA4 Appeal:
   Case       21-1533  Doc: 33-1 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 12Page
                                                 Filed 07/26/21   of 1513 of 24
                                                                             Total Pages:(12
                                                                                PageID# 9435of 23)




        complete record”—and apparently nothing else. Opp.21. But a core argument
        in support of abeyance was that “[a] decision holding this appeal in

        abeyance…would not harm Appellants” given that “[t]he next city council
        election is not until November 2022.” CA4.Dkt.11 at 8. That “has changed.”
        Opp. 22. That is why Plaintiffs assured the Court they would not oppose “a
        limited stay (a motion the City has yet to file).” CA4.Dkt.28 at 1.6
                Meanwhile, the remedial phase has not adduced anything supporting
        Plaintiffs’ position on appeal, which does not pertain to remedial issues. The
        City predicted that Plaintiffs would not cite a single point of remedial evidence
        supporting their appeal. Mot. 19. That has proven correct. Opp. 22. Plaintiffs
        assure the Court that information is coming. Opp. 21-22. But Plaintiffs have not

        once identified even a general sense of what it might be. The harms of the
        abeyance are now acute, and the benefits non-existent.
                                              CONCLUSION
                The motion should be granted.




        6
            Because Plaintiffs agreed to a stay, their request for modification is waived.

                                                  10
USCA4 Appeal:
   Case       21-1533  Doc: 33-1 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 13Page
                                                 Filed 07/26/21   of 1514 of 24
                                                                             Total Pages:(13
                                                                                PageID# 9436of 23)




        Date: July 23, 2021                  Respectfully submitted,

         Mark D. Stiles                      /s/ Katherine L. McKnight
            Virginia Beach City Attorney     Katherine L. McKnight
         Christopher S. Boynton              Richard B. Raile
            Deputy City Attorney             BAKER & HOSTETLER LLP
         Gerald L. Harris                    1050 Connecticut Ave., N.W.,
            Senior City Attorney               Suite 1100
         Joseph M. Kurt                      Washington, D.C. 20036
            Assistant City Attorney          T: (202) 861-1618
         OFFICE OF THE CITY ATTORNEY         F: (202) 861-1783
         Municipal Center, Building One,     kmcknight@bakerlaw.com
            Room 260
         2401 Courthouse Drive               Patrick T. Lewis
         Virginia Beach, Virginia 23456      BAKER & HOSTETLER LLP
                                             Key Tower, 127 Public Square
         Erika Dackin Prouty                  Suite 2000
         BAKER & HOSTETLER LLP               Cleveland, OH 44114
         200 Civic Center Drive
            Suite 1200
         Columbus, OH 43215
                                             Counsel for Defendants-Appellants




                                               11
USCA4 Appeal:
   Case       21-1533  Doc: 33-1 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 14Page
                                                 Filed 07/26/21   of 1515 of 24
                                                                             Total Pages:(14
                                                                                PageID# 9437of 23)




                             CERTIFICATE OF COMPLIANCE
               Pursuant to FRAP 32(g)(1), I hereby certify that the foregoing motion

        complies with the type-volume limitation in FRAP 27(d)(2). According to
        Microsoft Word, the brief contains 2,591 words and has been prepared in a
        proportionally spaced typeface using Calisto MT in 14-point size.




         DATE: July 23, 2021                     /s/ Katherine L. McKnight
                                                 Katherine L. McKnight


                                                 Counsel for Defendants–Appellants
USCA4 Appeal:
   Case       21-1533  Doc: 33-1 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 15Page
                                                 Filed 07/26/21   of 1516 of 24
                                                                             Total Pages:(15
                                                                                PageID# 9438of 23)




                                   CERTIFICATE OF SERVICE
               I certify that on July 23, 2021, the foregoing document was served on all

        parties or their counsel of record through the CM/ECF system.


         DATE: July 23, 2021                     /s/ Katherine L. McKnight
                                                 Katherine L. McKnight


                                                 Counsel for Defendants–Appellants
USCA4 Appeal:
   Case       21-1533  Doc: 33-2 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 1 of
                                                 Filed 07/26/21     5 17 of 24
                                                                 Page       Total Pages:(16
                                                                               PageID# 9439of 23)




                 EXHIBIT 1
USCA4 Appeal:
   Case       21-1533  Doc: 33-2 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 2 of
                                                 Filed 07/26/21     5 18 of 24
                                                                 Page       Total Pages:(17
                                                                               PageID# 9440of 23)


         From:                Mark Gaber
         To:                  Christopher Lamar; McKnight, Katherine L.; Gerry Hebert; Rob Weiner; Annabelle Harless; Simone Leeper; Dana Paikowsky
         Cc:                  Christopher S. Boynton; Lewis, Patrick T.; Prouty, Erika Dackin; Gerald L. Harris; Joseph M. Kurt; Raile, Richard
         Subject:             RE: Holloway v. City of Virginia Beach - Motion for Stay
         Date:                Wednesday, July 7, 2021 4:42:47 PM
         Attachments:         image004.png
                              image007.png
                              image011.png


         Dear Kate—

         Please include the following quoted text verbatim in your motion with respect to Plaintiffs’ position:

         “Plaintiffs do not oppose a limited stay of the district court’s injunction to permit a special election for the
         Kempsville residency district seat on the City Council to fill the vacancy caused by Ms. Abbott’s resignation.
         However, without further court order, the person elected in such a special election will hold office through 2024.
         Plaintiffs therefore reserve the right to seek an order from this Court, in the exercise of its remedial authority, to
         require a new special election in November 2022 in the event that the candidate elected in the November 2021
         special election resides in one of the Section 2 remedial districts ordered by the Court. Plaintiffs intend to file a
         short response to Defendants’ motion for a stay to further explain their position.”

         Sincerely,
         Mark Gaber



         From: Christopher Lamar <CLamar@campaignlegalcenter.org>
         Sent: Wednesday, July 7, 2021 2:54 PM
         To: McKnight, Katherine L. <kmcknight@bakerlaw.com>; Gerry Hebert <ghebert@campaignlegalcenter.org>; Mark
         Gaber <MGaber@campaignlegalcenter.org>; Rob Weiner <RWeiner@campaignlegalcenter.org>; Annabelle Harless
         <aharless@campaignlegalcenter.org>; Simone Leeper <SLeeper@campaignlegalcenter.org>; Dana Paikowsky
         <DPaikowsky@campaignlegalcenter.org>
         Cc: Christopher S. Boynton <CBoynton@vbgov.com>; Lewis, Patrick T. <plewis@bakerlaw.com>; Prouty, Erika
         Dackin <eprouty@bakerlaw.com>; Gerald L. Harris <GLHarris@vbgov.com>; Joseph M. Kurt <jKurt@vbgov.com>;
         Raile, Richard <rraile@bakerlaw.com>
         Subject: RE: Holloway v. City of Virginia Beach - Motion for Stay

         Hello Kate,

         Thank you for this information.

         Our team has some other commitments happening right now and we will be unable to respond by 3pm.
         Considering Councilmember Abbott resigned on July 2, the City Council voted to ask Judge Jackson for this request
         yesterday, and you did not contact us about this until 11:20am, we will try our best to respond by 5pm.

         Thank you for your understanding.

         Chris Lamar
         Senior Legal Counsel
         202.822.1854 | @CLamar_esq
         Campaign Legal Center
         1101 14th St. NW Suite 400
         Washington, DC 20005
         campaignlegalcenter.org

         Facebook | Twitter
USCA4 Appeal:
   Case       21-1533  Doc: 33-2 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 3 of
                                                 Filed 07/26/21     5 19 of 24
                                                                 Page       Total Pages:(18
                                                                               PageID# 9441of 23)




         From: McKnight, Katherine L.
         Sent: Wednesday, July 7, 2021 1:33 PM
         To: Gerry Hebert; Mark Gaber; Rob Weiner; Annabelle Harless; Simone Leeper; Christopher Lamar; Dana Paikowsky
         Cc: Christopher S. Boynton; Lewis, Patrick T.; Prouty, Erika Dackin; Gerald L. Harris; Joseph M. Kurt; Raile, Richard
         Subject: RE: Holloway v. City of Virginia Beach - Motion for Stay

         Thank you for your e-mail.

         First, the City’s state-law obligation to conduct a November 2021 election triggers a series of deadlines leading up
         to that date, such as for seeking a writ of election, conducting candidate qualification, printing and mailing ballots,
         and so forth. The first deadline is a statutory obligation on the City to request a special election within 15 days from
         the date of resignation. Other deadlines are located in the Virginia Code, including in Sections §§ 24.2-226, 24.2-
         506(A)(5), 24.2-612 and SBE Policy 2010-003. The Virginia Board of Elections has a robust website with detailed
         charts of election deadlines.

         Second, the special election, per state law, would fill the unexpired term which ends December 21, 2024.

         We look forward to your response.

         Kate


         Katherine L. McKnight
         Partner


         Washington Square
         1050 Connecticut Ave, N.W. | Suite 1100
         Washington, DC 20036-5403
         T +1.202.861.1618

         kmcknight@bakerlaw.com
         bakerlaw.com




         From: Gerry Hebert <ghebert@campaignlegalcenter.org>
         Sent: Wednesday, July 7, 2021 11:59 AM
         To: McKnight, Katherine L. <kmcknight@bakerlaw.com>; Mark Gaber <MGaber@campaignlegalcenter.org>; Rob
         Weiner <RWeiner@campaignlegalcenter.org>; Annabelle Harless <aharless@campaignlegalcenter.org>; Simone
         Leeper <SLeeper@campaignlegalcenter.org>; Christopher Lamar <CLamar@campaignlegalcenter.org>; Dana
         Paikowsky <DPaikowsky@campaignlegalcenter.org>
         Cc: Christopher S. Boynton <CBoynton@vbgov.com>; Lewis, Patrick T. <plewis@bakerlaw.com>; Prouty, Erika
         Dackin <eprouty@bakerlaw.com>; Gerald L. Harris <GLHarris@vbgov.com>; Joseph M. Kurt <jKurt@vbgov.com>;
         Raile, Richard <rraile@bakerlaw.com>
         Subject: Re: Holloway v. City of Virginia Beach - Motion for Stay


         [External Email: Use caution when clicking on links or opening attachments.]
USCA4 Appeal:
   Case       21-1533  Doc: 33-2 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 4 of
                                                 Filed 07/26/21     5 20 of 24
                                                                 Page       Total Pages:(19
                                                                               PageID# 9442of 23)


         Ms. McKnight,

         Please advise us of the following so we can be more informed while we consider your request:

         First, what are the "impending deadlines" you refer to?

         Second, what is term of office for the special election?

         Thank you.




          Gerry Hebert

          Senior Director, Voting Rights & Redistricting
          O: 202.736.2204 | M: 703.628.4673
          Campaign Legal Center

          1101 14th Street, NW Suite 400

          Washington, DC 20005

          campaignlegalcenter.org




          Facebook | Twitter




         From: McKnight, Katherine L. <kmcknight@bakerlaw.com>
         Sent: Wednesday, July 7, 2021 11:20 AM
         To: Mark Gaber <MGaber@campaignlegalcenter.org>; Rob Weiner <RWeiner@campaignlegalcenter.org>;
         Annabelle Harless <aharless@campaignlegalcenter.org>; Simone Leeper <SLeeper@campaignlegalcenter.org>;
         Christopher Lamar <CLamar@campaignlegalcenter.org>; Dana Paikowsky <DPaikowsky@campaignlegalcenter.org>;
         Gerry Hebert <ghebert@campaignlegalcenter.org>
         Cc: Christopher S. Boynton <CBoynton@vbgov.com>; Lewis, Patrick T. <plewis@bakerlaw.com>; Prouty, Erika
         Dackin <eprouty@bakerlaw.com>; Gerald L. Harris <GLHarris@vbgov.com>; Joseph M. Kurt <jKurt@vbgov.com>;
         Raile, Richard <rraile@bakerlaw.com>
         Subject: Holloway v. City of Virginia Beach - Motion for Stay

         Dear Counsel,

         We write to address a development in the above-referenced case. Last Friday, Councilmember Jessica Abbott
         (Kempsville District) resigned her seat on the City Council creating a vacancy on the Council. This vacancy triggers a
         set of obligations on the part of the City, including the requirement for a special election, that cannot be fulfilled
         under the District Court’s injunction. We intend to file a Motion for Stay of that injunction for this special election
         only.

         Could you let us know whether Plaintiffs’ consent to or oppose this motion?
USCA4 Appeal:
   Case       21-1533  Doc: 33-2 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 5 of
                                                 Filed 07/26/21     5 21 of 24
                                                                 Page       Total Pages:(20
                                                                               PageID# 9443of 23)



         Due to the urgent nature of impending deadlines we ask for the courtesy of a response by this afternoon at 3pm. If
         you need to discuss further, we can be available by phone.

         Thank you very much,

         Kate

         Katherine L. McKnight
         Partner


         Washington Square
         1050 Connecticut Ave, N.W. | Suite 1100
         Washington, DC 20036-5403
         T +1.202.861.1618

         kmcknight@bakerlaw.com
         bakerlaw.com




         This email is intended only for the use of the party to which it is
         addressed and may contain information that is privileged,
         confidential, or protected by law. If you are not the intended
         recipient you are hereby notified that any dissemination, copying
         or distribution of this email or its contents is strictly prohibited.
         If you have received this message in error, please notify us immediately
         by replying to the message and deleting it from your computer.

         Any tax advice in this email is for information purposes only. The content
         of this email is limited to the matters specifically addressed herein
         and may not contain a full description of all relevant facts or a
         complete analysis of all relevant issues or authorities.

         Internet communications are not assured to be secure or clear of
         inaccuracies as information could be intercepted, corrupted, lost,
         destroyed, arrive late or incomplete, or contain viruses. Therefore,
         we do not accept responsibility for any errors or omissions that are
         present in this email, or any attachment, that have arisen as a result
         of e-mail transmission.
USCA4 Appeal:
   Case       21-1533  Doc: 33-3 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 1 of
                                                 Filed 07/26/21     3 22 of 24
                                                                 Page       Total Pages:(21
                                                                               PageID# 9444of 23)




                 EXHIBIT
USCA4 Appeal:
   Case       21-1533  Doc: 33-3 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 2 of
                                                 Filed 07/26/21     3 23 of 24
                                                                 Page       Total Pages:(22
                                                                               PageID# 9445of 23)


          From:           Mark Gaber
          To:             McKnight, Katherine L.; Rob Weiner; Gerry Hebert; Annabelle Harless; Simone Leeper; Dana Paikowsky;
                          Christopher Lamar
          Cc:             Christopher S. Boynton; Gerald L. Harris; Lewis, Patrick T.; Prouty, Erika Dackin; Joseph M. Kurt
          Subject:        RE: Holloway v. City of Virginia Beach - requesting position on filings in the Fourth Circuit
          Date:           Tuesday, July 20, 2021 2:43:11 PM
          Attachments:    image002.png




         [External Email: Use caution when clicking on links or opening attachments.]

         Counsel—

         Plaintiffs oppose the motion and will file a response.

         Thanks,
         Mark


         From: McKnight, Katherine L. <kmcknight@bakerlaw.com>
         Sent: Monday, July 19, 2021 3:29 PM
         To: Mark Gaber <MGaber@campaignlegalcenter.org>; Rob Weiner
         <RWeiner@campaignlegalcenter.org>; Gerry Hebert <ghebert@campaignlegalcenter.org>;
         Annabelle Harless <aharless@campaignlegalcenter.org>; Simone Leeper
         <SLeeper@campaignlegalcenter.org>; Dana Paikowsky <DPaikowsky@campaignlegalcenter.org>;
         Christopher Lamar <CLamar@campaignlegalcenter.org>
         Cc: Christopher S. Boynton <CBoynton@vbgov.com>; Gerald L. Harris <GLHarris@vbgov.com>;
         Lewis, Patrick T. <plewis@bakerlaw.com>; Prouty, Erika Dackin <eprouty@bakerlaw.com>; Joseph
         M. Kurt <jKurt@vbgov.com>
         Subject: Holloway v. City of Virginia Beach - requesting position on filings in the Fourth Circuit

         Counsel,

         We expect to renew tomorrow in the Fourth Circuit Defendants’ Emergency Motion to Stay
         Injunction, which the District Court denied today (Dkt. 269). We also will request that the Fourth
         Circuit vacate its order holding the appeal in abeyance.

         Please let us know by tomorrow at 3pm whether Plaintiffs oppose this motion and, if so, if they plan
         to file a brief in opposition.

         Thank you,

         Kate

         Katherine L. McKnight
         Partner


         Washington Square
USCA4 Appeal:
   Case       21-1533  Doc: 33-3 Document
        2:18-cv-00069-RAJ-DEM         Filed: 07/23/2021
                                          271-4            Pg: 3 of
                                                 Filed 07/26/21     3 24 of 24
                                                                 Page       Total Pages:(23
                                                                               PageID# 9446of 23)


         1050 Connecticut Ave, N.W. | Suite 1100
         Washington, DC 20036-5403
         T +1.202.861.1618

         kmcknight@bakerlaw.com
         bakerlaw.com




         This email is intended only for the use of the party to which it is
         addressed and may contain information that is privileged,
         confidential, or protected by law. If you are not the intended
         recipient you are hereby notified that any dissemination, copying
         or distribution of this email or its contents is strictly prohibited.
         If you have received this message in error, please notify us immediately
         by replying to the message and deleting it from your computer.

         Any tax advice in this email is for information purposes only. The content
         of this email is limited to the matters specifically addressed herein
         and may not contain a full description of all relevant facts or a
         complete analysis of all relevant issues or authorities.

         Internet communications are not assured to be secure or clear of
         inaccuracies as information could be intercepted, corrupted, lost,
         destroyed, arrive late or incomplete, or contain viruses. Therefore,
         we do not accept responsibility for any errors or omissions that are
         present in this email, or any attachment, that have arisen as a result
         of e-mail transmission.
